DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on 1/27/2020.  These drawings are accepted.
Status of the Claims
3.	The status of the claims as filed in the reply dated 1/27/2022 are as follows:
	Claims 1, 7, and 9-12 are amended,
	Claims 6 and 15 are canceled,
	Claims 1-5, 7-14, 16, and 17 are currently pending. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov et al. (U.S. Patent Publication No. 2010/0089559, “Gorbounov”, previously cited) in view of Joshi et al. (U.S. Patent Publication No. 2011/0290465, “Joshi”) and in further view of Xia et al. (U.S. Patent Publication No. 2015/0122470, “Xia”, previously cited). 

Regarding Claim 1, Gorbounov discloses a distributor for use in a heat exchanger (figs 7 and 8) comprising: 

a fluid inlet (fig 8) formed at the first end; and 
a fluid outlet including a plurality of orifices (3) formed in the distributor body at a plurality of axial locations along the distributor body (fig 8). 

    PNG
    media_image1.png
    510
    819
    media_image1.png
    Greyscale

However, Gorbounov does not explicitly disclose wherein at least one orifice of the plurality of orifices is arranged at a first axial location at a second axial location of the plurality of axial locations, and each of the at least one orifice arranged at the second axial location is arranged at a different radial position than each of the at least one orifice arranged at the first axial location. Joshi, however, discloses a distributor for use in a heat exchanger wherein at least one orifice of the plurality of orifices (22, fig 5) is arranged at a first axial location at a second axial location of the plurality of axial locations, and each of the at least one orifice arranged at the second axial location is arranged at a different radial position than each of the at least one orifice arranged at the first axial location (fig 5). Joshi teaches that this configurations allows for improved refrigerant distribution regardless of the evaporator orientation (¶0007-00010). It 
Gorbounov, as modified, does not explicitly disclose wherein the fluid outlet being configured to achieve a ratio of a pressure drop across the distributor to a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions. Xia, however, teaches optimizing a pressure drop in a heat via a distributor (200 see ¶0008). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov, as modified, to have optimize the pressure drop through the heat exchanger and have a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions in order to optimize the heat transfer efficiency. 

Regarding Claim 2, the combination of Gorbounov, Joshi, and Xia discloses all previous claim limitations. It would have been further obvious for Gorbounov, as modified, to have the ratio of a pressure drop across the distributor to a pressure drop across the heat exchanger is between about 3 and about 5  (in view Xia, such as explained in the rejection of claim 1).

Regarding Claim 3, the combination of Gorbounov, Joshi, and Xia discloses all previous claim limitations. Gorbounov further discloses wherein the distributor body (4) is generally tubular in shape and has a uniform, generally circular cross-section over its length (fig 7 and 8).

Regarding Claim 5, the combination of Gorbounov, Joshi, and Xia discloses all previous claim limitations. Gorbounov further discloses wherein an inner diameter of the tubular body is less than 1/2 inch (¶0034).

Regarding Claim 7, the combination of Gorbounov, Joshi, and Xia discloses all previous claim limitations. Gorbounov further discloses wherein each of the plurality of orifices is substantially uniform in size and shape (fig 8).

Regarding Claim 8, the combination of Gorbounov, Joshi, and Xia discloses all previous claim limitations. Gorbounov fails to disclose, in this embodiment, wherein a diameter of each of the plurality of orifices is between 1.2 mm and 1.4 mm. However, in another embodiment (fig 2) Gorbounov teaches providing orifices of a diameter of 0.05-4 mm (¶ 0027). Gorbounov teaches that this allow expansion of the refrigerant (¶ 0027). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov, as modified, to have the diameter of the orifices be between 1.2 mm and 1.4 mm in order to allow for expansion of the refrigerant and remove the need for an additional expansion device. 

6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov, Joshi, and Xia as applied to claim 1 above, and further in view of Wintersteen et al. (U.S. Patent Publication No. 2011/0240276, “Wintersteen”, previously cited).

Regarding Claim 4, the combination of Gorbounov and Xia discloses all previous claim limitations. However, they do not explicitly disclose wherein an axial length of the distributor . 

7.	Claims 9, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov et al. (U.S. Patent Publication No. 2010/0089559, “Gorbounov”, previously cited) in view of Joshi et al. (U.S. Patent Publication No. 2011/0290465, “Joshi”).

Regarding Claim 9, Gorbounov discloses a heat exchanger (figs 7 and 8) comprising: 
a liquid distribution manifold (2); 
a fluid collection manifold (not shown but there would inherently be a fluid collection manifold); 
a plurality of parallel heat exchanger tubes (1) fluidly connecting the liquid distribution manifold and the fluid collection manifold, wherein the plurality of heat exchanger tubes includes a plurality of active tubes (1); and 
a distributor (4) arranged within the liquid distribution manifold, the distributor including: 
a distributor body having a first end, a second end, and a hollow interior (see annotated fig 8 below); 

a fluid outlet including a plurality of orifices (3) formed in the distributor body at a plurality of axial locations along the distributor body (fig 8), wherein the orifice of the plurality of orifices located closest to the fluid inlet is substantially aligned with one of the plurality of active tubes (see annotated fig 8 below).

    PNG
    media_image2.png
    510
    819
    media_image2.png
    Greyscale


However, Gorbounov does not explicitly disclose wherein at least one orifice of the plurality of orifices is arranged at a first axial location at a second axial location of the plurality of axial locations, and each of the at least one orifice arranged at the second axial location is arranged at a different radial position than each of the at least one orifice arranged at the first axial location. Joshi, however, discloses a distributor for use in a heat exchanger wherein at least one orifice of the plurality of orifices (22, fig 5) is arranged at a first axial location at a second axial location of the plurality of axial locations, and each of the at least one orifice arranged at the second axial location is arranged at a different radial position than each of the at least one 

Regarding Claim 14, the combination of Gorbounov and Joshi discloses all previous claim limitations. Gorbounov further discloses wherein the plurality of orifices (3) are arranged linearly along the distributor body (4, fig 8).

Regarding Claim 16, the combination of Gorbounov and Joshi discloses all previous claim limitations. Gorbounov further discloses wherein each of the plurality of orifices (3) is substantially uniform in size and shape (fig 8).

8.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov and Joshi as applied to claim 9 above, and further in view of Kurowski et al. (European Publication EP3252421A1, “Kurowski”, previously cited).

Regarding Claim 10, the combination of Gorbounov and Joshi discloses all previous claim limitations. Gorbounov discloses all previous claim limitations. Gorbounov further discloses wherein the plurality of active tubes includes at least a first active tube, a second active tube, a third active tube and a fourth active tube (see annotated fig 8 below).

    PNG
    media_image3.png
    487
    873
    media_image3.png
    Greyscale


However, Gorbounov does not explicitly disclose wherein the first active tube is directly adjacent a first inactive tube. Kurowski, however, discloses a heat exchanger (fig 1) wherein the tube (17a, fig 5) on the far side of the heat exchanger is as an inactive tube (¶0033). Kurowski teaches that these tubes can be used as stiffening elements which saves cost as additional elements need not be used (¶ 0032). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov to have the end tubes be inactive such as taught by Kurowski in order to save costs. This would result in the first active tube being directly adjacent a first inactive tube. 

Regarding Claim 11, the combination of Gorbounov, Joshi, and Kurowski discloses all previous claim limitations. Gorbounov further discloses wherein the orifice (3) is substantially aligned with the third active tube (see annotated fig 8 above).

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov, Joshi, and Kurowski as applied to claim 10 above, and further in view of Jianlong et al. (U.S. Patent Publication No. 2010/0242535, “Jianlong”, previously cited).

Regarding Claim 12, the combination of Gorbounov, Joshi, and Kurowski discloses all previous claim limitations. However, they do not explicitly disclose wherein the orifice is substantially aligned with the first active tube. Jianlong, however, discloses a heat exchanger (fig 1) wherein an orifice is substantially aligned with a first active tube (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov, as modified, to have the orifice aligned with the first active tube in order to optimize the fluid distribution to the heat exchanger. 

    PNG
    media_image4.png
    486
    916
    media_image4.png
    Greyscale


10.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov and Joshi as applied to claim 9 above, and further in view of Xia et al. (U.S. Patent Publication No. 2015/0122470, “Xia”, previously cited). 

Regarding Claim 13, the combination of Gorbounov and Joshi discloses all previous claim limitations. However, Gorbounov does not explicitly disclose wherein the fluid outlet being configured to achieve a ratio of a pressure drop across the distributor to a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions. Xia, however, teaches optimizing a pressure drop in a heat via a distributor (200 see ¶0008). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov to have optimize the pressure drop through the heat exchanger and have a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions in order to optimize the heat transfer efficiency. 

11.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov et al. (U.S. Patent Publication No. 2010/0089559, “Gorbounov”, previously cited) in view of Wand et al. (U.S. Patent Publication No. 2014/0202673, “Wand”, previously cited).

Regarding Claim 17, Gorbounov discloses a method of designing a distributor for a heat exchanger of a residential heating ventilation and air conditioning system comprising:  
determining a spacing between orifices (3), a first orifice being positioned in alignment with an active tube of the heat exchanger (see annotated fig 8 below); 
collecting thermal images of a fluid flow through the heat exchanger when a distributor having the determined number of orifices and the determined spacing between the orifices is associated with a liquid distribution manifold of the heat exchanger (fig 10, ¶0035).

    PNG
    media_image5.png
    487
    873
    media_image5.png
    Greyscale

However, Gorbounov does not explicitly disclose determining a number of orifices to form in a distributor body to achieve a ratio of a pressure drop across the distributor to a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions. Wand, however, discloses a method of designing a distributor for a heat exchanger wherein number of orifices to form in a distributor body is based on a desired pressure drop (see ¶ 0059). It would thus have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov to optimize the pressure drop of the distributor by varying the number of orifices and to have the pressure across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions via routine optimization. 
Gorbounov, as modified, does not explicitly disclose determining which, if any, of the orifices to eliminate based on the thermal images from the outlet portion of the heat exchanger. However, Gorbounov does teach varying such things as the size of the orifices and distributor in order to optimize the heat exchanger which can be visualized via thermal images (see ¶0035-0040). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov, as modified, to remove orifices based on the thermal images in order to optimize the flow through the heat exchanger. 
Response to Arguments
12.	Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 8-10) that neither Gorbounov nor Xia teach wherein at least one orifice of the plurality of orifices is arranged at a first axial location at a second axial location of the plurality of axial locations, and each of the at least one orifice arranged at the second axial location is arranged at a different radial position than each of the at least one orifice arranged at the first axial location as now required by independent claims 1 and 9. However, newly cited Joshi is now being relied upon to teach these limitations as outlined in the rejections above. 
Applicant argues (page 10 and 11-12) that Taras fails to teach radially skewing the orifices as now required by independent claims 1 and 9. However, Taras is no longer being relied upon in this rejection. 
Applicant argues (pages 12-13) that neither Gorbounov nor Wang teaches optimization via eliminating an orifice or that such an evaluation is performed using thermal imaging. The Examiner respectfully disagrees; while Gorbounov does not teach elimination of orifices, he does teach varying such things as the size of the orifices in order to optimize which can be visualized via thermal images (¶0035-0040). Wang teaches optimization of the pressure drop via varying the number of orifices (¶0059). Thus it would have been obvious for Gorbounov in view of Wang to eliminate an orifice with an evaluation using thermal imaging. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRY E ARANT/Primary Examiner, Art Unit 3763